 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    MICHAEL PATTERSON,                             Case No. 2:17-cv-02131-JCM-VCF
12                      Petitioner,                  ORDER
13           v.
14    JO GENTRY, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for extension of time (second request) (ECF No. 25),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for extension of time (second

20   request) (ECF No. 25) is GRANTED. Respondents will have through June 11, 2019, to file an

21   answer or other response to the second amended petition (ECF No. 19).

22          DATED: March 19, 2019.
23                                                             ______________________________
                                                               JAMES C. MAHAN
24                                                             United States District Judge
25

26
27

28
                                                    1
